REPUBLIQUE DE GUINEE

Travail - Justice - Solidarité

MINISTERE DES MINES ET
DE LA GEOLOGIE

Convention de Base

Entre
La République de Guinée, d’une part

La Société de Développement des Mines Internationales du
Henan, SA et sa filiale de droit guinéen,
La Compagnie de Développement des Mines Internationales
Henan- Chine / Guinée, SA (C. D. M. - Chine, SA), d'autre part

Pour la Construction et l'Exploitation d’une Mine de
Bauxite et d’une Usine d’Alumine

Conakry, le 2008

TABLE DES MATIERES

LA CONVENTION ET LES PARTIES
DECLARATIONS PRELIMINAIRES

TITRE ! : DISPOSITIONS GENERALES
Article 1 : Définitions

Atticle 2 : Objet de la Convention

Atticle 3 : Description du Projet Minier

TITRE Il : RECHERCHE ET ETUDES DE FAISABILITE
Article 4 : Prospection Minière

Article 5 : Etudes de Faisabilité

Article 6 : Droit d'Exploitation

Article 7 : Financement du Projet

Article 8 : Sous-traitance — Transfert des Coûts et Charges

TITRE Ill : CONSTRUCTION — EXPLOITATION — EXTENSION
Atticle 9: Phase de Construction

Atticle 10 : Phase d'Exploitation

Article 11 : Commercialisation

Atticle 12 : Production Commerciale

Atticle 13 : Personnel et Emplois

Atticle 14 : Phase d'Extension

Article 15 : Régime des installations et infrastructures

TITRE IV : ACTIVITES CONNEXES ET FERMETURE DE L'EXPLOITATION
Article 16 : Protection de l'Environnement

Article 17 : Impact social et économique

Article 18 : Réhabilitation et fermeture de l'Exploitation

TITRE V : OBLIGATIONS DE LA SOCIETE ET GARANTIES DE L'ETAT
Article 19 : Obligations de la Société
Article 20 : Garanties accordées par l'Etat

TITRE VI : REGIME FISCAL ET DOUANIER

Article 21 : Dispositions fiscales générales

Article 22 : Régime fiscal applicable en phase de Développement
Article 23 : Régime fiscal en phase d'Exploitation

Atticle 24 : Régime douanier applicable

Atticle 25 : Stabilisation des régimes fiscaux et douaniers

TITRE VII : DISPOSITIONS DIVERSES ET FINALES
Atticle 26 : Validité de la Convention

Atticle 27 : Durée de la Convention

Article 28 : Force Majeure

Atticle 29 : Modifications

Atticle 30 : Cession — Substitution — Nouvelle partie
Article 31 : Règlement des différents

@ œ
Article 32 : Langue 38

Article 33 : Confidentialité 38
Atticle 34 : Non renonciation 38
Article 35 : Annexes 39
Article 36 : Notification 39

a ee ms

-{ | Si

+
X
S
LA CONVENTION ET LES PARTIES

Ü La présente Convention de Base, ses Annexes et ses futurs
amendements, ensemble désignés «la Convention », est passée à
_{: Conakry, République de Guinée,

n

Îl ENTRE :

e

La République de Guinée, représentée par Son Excellence Dr.
Louncény NABE Ministre des Mines et de la Géologie.

[1
L Ci-après dénommée « l'Etat »,

Ù
| Et
es:

La Société de Développement des Mines Internationales du Henan,

= SA et sa filiale de droit guinéen, la Compagnie de Développement des

il Mines Internationales Henan — Chine / Guinée, SA (CDM -— Chine, SA)

L conjointement et solidairement engagées, représentées par leurs PDG,
Monsieur Chen Xuefeng et Monsieur Shangguan Shumin

j Ci-après dénommée « l'investisseur » ;

L

s

L'Etat et l'Investisseur sont ci-après désignés individuellement « Partie »
on et collectivement « Parties »
il
e

DECLARATIONS PRELIMINAIRES

ATTENDU QUE :

- L'Etat, en vue d'accélérer le développement économique du pays

pour le  mieux-être des populations, entend favoriser

TL l'investissement pour lexploitation ef la valorisation des

importantes ressources bauxitiques dans la zone de Télémélé —
Boffa - Boké.

Cette politique vise, en outre, à encourager la réalisation
‘infrastructures ferroviaires, portuaires, énergétiques et de
télécommunication ainsi qu'un développement intégré et durable
de la région.

L'Investisseur déclare comprendre et adhérer à ces objectifs
globaux de l'Etat.

L'Investisseur désire entreprendre le Projet de développement
minier de la région qui consiste en l'extraction de la bauxite, sa
transformation partielle en alumine et la commercialisation des
deux produits.

L'Investisseur, déjà titulaire d'un Pérmis de Recherche couvrant
un périmètre de 558 Km2 dans les Préfectures de Télémélé, Boffa
et Boké, se conformera aux dispositions des actes institutifs de ce
permis et du Code Minier.

L'Etat et l'investisseur conviennent d'élaborer une Convention
de Base fixant les modalités d'octroi et d'exploitation de la
Concession Minière qui sera accordée à l'investisseur
conformément aux dispositions du Décret d'octroi et du Code
Minier.

L’'Investisseur déclare avoir toutes les capacités financières,
technologiques, techniques et commerciales requises pour la
réalisation et l'exploitation du Projet.

L'Investisseur estime que la possibilité pour lui d'utiliser, pendant
toute la durée du Projet, les infrastructures existantes détenues ou
sous concession par l'Etat, sera une condition favorable.

CECI EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :

2
TITRE :
= DISPOSITIONS GENERALES

|
= Article 1 : Définitions

TL Pour-tes-besvins-de-te—présente-Conventiones-termes -ont-les ——

significations suivantes :

C—

Activités du Projet désignent les activités, de façon générale, les
i activités de recherche, de construction, les opérations minières et de
b transformation de la bauxite en alumine, les transports, les
manutentions, les importations et exportations, la commercialisation,
{| toutes activités nécessaires à la réalisation de l'objet de la Convention et
un les activités connexes.

Affiliée désigne toute entité qui est, directement ou indirectement, sous
contrôle ou contrôlée par l'investisseur. Pour les besoins de cette

| définition, le terme « contrôle » (ainsi que le terme « contrôlé par » ou
b «sous contrôle commun avec ») signifie la détention directe ou indirecte
du pouvoir de prendre ou de faire prendre les décisions d'administration
et de gestion de l'entité en question.

Ai Annexes désignent les documents qui précisent ou complètent les
L dispositions de la présente Convention et qui sont listés à la fin des
présentes, dont ils font partie intégrante.

… Autorité signifie l'Etat et le Gouvernement de la République de Guinée
3 incluant en particulier tout département ministériel, toute administration
le: publique, tout organisme ou agence habilité. à agir au nom de l'Etat en

vertu des lois guinéennes, exerçant un pouvoir législatif, exécutif ou
1 judiciaire ou toute entité ayant mandat d'exercer un tel pouvoir.

1: Code Minier désigne le Code Minier en vigueur de la République de
s Guinée.

3! Concession Minière signifie le périmètre minier délimité par les
- coordonnées géographiques qui seront indiquées dans le Décret portant
octroi de la Concession Minière.

Contrat d’Infrastructure signifie toutes les dispositions conventionnelles

1] ou contractuelles relatives aux modalités pratiques et logistiques de
l'utilisation par l'investisseur des infrastructures détenues directement

# TT /

ou indirectement par l'Etat ou construite par l'investisseur en dehors du
périmètre de la concession minière, à conclure entre l'Etat, l'investisseur,
et l'entité éventuelle de gestion.

Convention désigne la présente Convention de Base avec ses annexes
et amendements.

CPDM signifie Centre de Promotion et de Développement Minier

Directives de la Banque Mondiale signifient les normes de protection
et de gestion environnemenitales de la Banque Mondiale.

DNM signifie Direction Nationale des Mines de la République de Guinée.

Extension désigne toutes opérations de recherche, d'études, de
financement et de construction visant à accroître les capacités de
production.

Infrastructures désignent les routes, les Chemins de Fer, les Ports les
équipements de transport et de communication réalisés ou à réaliser
dans le cadre du Projet.

Installations et Equipements Industriels signifient les installations et
équipements de fabrication, de stockage et de manutention de la
bauxite, de l'alumine, des Intrants et autres produits et fournitures.

Investisseur désigne conjointement et solidairement la Société de
Développement des Mines Internationales du Henan, SA et sa filiale de
droit guinéen, la Compagnie de Développement des Mines
Internationales Henan- Chine/Guinée, SA (C. D. M. — Chine, SA)
constituant avec l'Etat les Parties à la présente Convention.

Loi Applicable désigne le Code Minier et autres lois et règlements de
droit guinéen en vigueur.

Production commerciale : la production commerciale est atteinte
lorsque la production aura été égale mensuellement à au moins 2% de la
capacité annuelle pour la bauxite et 2,5% de la capacité annuelle
installée mensuellement pendant trois mois consécutifs pour l'alumine et
que les infrastructures ferroviaires et portuaires en permettent
l'exportation. L

er

4
Projet désigne l'ensemble des activités décrites à l'article 3 de la
présente Convention.

Société désigne la société de droit guinéen, créée pour l'exploitation du

Projet.
Fr Mois ° = ee L
TL Sous-traîtants directs désigne toute entreprise ayant-signé-uncontrat-———
de sous-traitance avec l'investisseur ou ses Affiliées dans le cadre des
b activités du Projet.
U L'Usine désigne l'unité de transformation de la bauxite en alumine
L construite pour la réalisation de l'objet de la présente Convention.
LU Article 2 : Objet de la Convention
_
L La présente Convention a pour objet la définition des conditions

générales sur lesquelles les Parties s'engagent pour permettre la
réalisation du Projet.

A cet effet :

- L'Investisseur s'engage à concevoir, développer et exploiter une
Mine de bauxite et une Usine d'Alumine dans la
Concession Minière qui lui sera accordée;

-_ L'Etat s'engage à consentir les facilités et accepte de souscrire aux
garanties contenues dans la Convention et dans la Loi applicable
vis-à-vis de l'investisseur, de la Société et de ses Sous-traitants.

- Les Parties conviennent des autres conditions de réalisation du

Projet et des modalités de règlement des conflits et litiges éventuels
résultant de l'application de la Convention.

Article 3 : Description du Projet

3.1. Objet du Projet :

Pour la réalisation du Projet, l'investisseur s'engage à :
3.2.

- réaliser des travaux nécessaires en vue de mettre en évidence des
gisements exploitables dans les périmètres des permis de recherche
qui lui sont octroyés.

construire et exploiter une Mine de bauxite de dix millions
(10 000 000) de tonnes par an.

construire une Usine d’Alumine d'une capacité d'un million deux
cent mille (1 200 000) tonnes par an,

construire un Port, des Centrales énergétiques et un Chemin de Fer
commercialiser la bauxite de forte teneur et l'Alumine produite.

Phases du Projet

Les différentes phases de réalisation du Projet sont :

La recherche et l'évaluation des ressources bauxitiques situées
dans la zone du permis de recherche.

La conception et les Etudes de Faisabilité du Projet y compris les
équipements et installations industriels et les infrastructures.

La validation des Etudes de faisabilités et l'octroi de la Concession
Minière par l'Etat.

L'acquisition d'équipements et la construction des installations de
l'Usine et la réalisation de toutes les infrastructures portuaires,
ferroviaires, routières et sociales du Projet.

L'exploitation et le développement du Projet.

TITRE Il:
PROSPECTION MINIERE ET ETUDES DE FAISABILITÉ

Article 4 : Prospection Minière

4.1.

Un

Permis de Recherche

Permis de Recherche en vigueur, objet de l'Annexe n°1, a été

octroyé, aux termes et conditions énoncées par le Code Minier, par

à #7

€
l'Arrêté N° A 2007 /1293/MMG/SGG, du 28 Mars 2007 modifié par
l'Arrêté N° À 2008 /2474/MMG/SGG, du 17 Juin 2008.

Ce permis de recherche a fait l'objet d'un premier programme de
prospection minière dont les résultats ont fait l'objet de rapports
trimestriels adressés au Département de tutelle.

La Société s'engage à poursuivre les travaux de prospection pour
identifier des gisements exploitables.

4.2. Substances minérales visées
La Convention vise la bauxite.

Toute autre substance découverte dans le périmètre du permis, à
l'exception de la bauxite, ne peut être valorisée que sur demande
expresse adressée au Ministre des Mines et de la Géologie
conformément aux dispositions du Code Minier.

4.3. Obligations liées au Permis de Recherche

1. La Société s'engage à se conformer aux obligations découlant du
Permis de Recherche qui lui a été octroyé et de la Loi applicable.

2. La Société s'engage plus particulièrement à satisfaire aux exigences
de dépenses et de programmes de travaux minima, d'échantillonnage et
de rapports spécifiés dans l’Arrêté institutif du Permis de Recherche en
application du Code Minier.

4.4, Accès aux informations géologiques

A la demande de la Société, le Ministre garantit l'accès aux informations
géologiques et minières détenues par la Direction Nationale des Mines
(DNM) et par le Centre de Promotion et de Développement Minier
(CPDM) ou tout autre démembrement du Ministère des Mines.

4.5. Résultats de la Prospection Minière

En plus de l'étude exhaustive des gisements de bauxite contenus dans
le périmètre du Permis, la prospection minière permettra de déterminer
le périmètre de la Concession Minière qui fera l’objet de l'Annexe 2, et de
choisir les sites d'exploitation minière et les zones industrielles qui fera
l'objet de l'Annexe 3.

10

WY £
[es

€

CT D CT

Article 5 : Etudes de Faisabilité

5.1. La Société fait des Etudes de Faisabilité lorsque, sur la base des
données recueillies pendant les activités de prospection minière, elle
estime que les réserves de bauxites présentes à l'intérieur du périmètre

sé parla-Conventien-sent-suffisantes-en-quantité-et-en-q x

2

L

une exploitation industrielle.
Les résultats de ces Etudes de Faisabilité seront présentés au Ministère
des Mines pour validation dans les volets suivants:

- Géologie et réserves

- Exploitation minière

-_ Usine d'Alumine

-_ Infrastructures industrielles

-_ Infrastructures sociales

-_ Faisabilité économique et financière

5.2. Les études d'infrastructures détermineront les Domaines Portuaires
et Ferroviaires qui feront respectivement l'objet des Annexes 4 et 5.

5.3. En plus des Etudes de Faisabilité, la société réalisera les études
d'impact environnemental et socio-économique.

5.4. La Société soumettra au Ministre des Mines, les résultats des
études de faisabilité dans un délai de vingt (20) mois après la date de
l'entrée en vigueur de la Convention.

Article 6 : Droit d'Exploitation
6.1. Octroi de la Concession Minière

Sur la base des résultats validés des Etudes de Faisabilité, et à la
demande de la Société, le Ministre octroie une Concession Minière aux
termes et conditions du Code Minier et de la présente Convention.

La Concession Minière devra comporter des réserves suffisantes pour
rentabiliser les opérations minières et industrielles.

6.2. Création de la Société d'Exploitation

La Concession Minière est octroyée à une Société de droit guinéen
créée par l'Investisseur.

gT
Si la Société de droit guinéen ci-dessus mentionnée n'est pas constituée

! au moment de l'octroi de la Concession Minière, l'investisseur s'oblige à

nu lui transférer la Concession Minière et les Permis de Recherche en
! vigueur dès sa création.

6.3. Participation de l'Etat

vigueur, la participation de l'Etat au capital de la Société est fixée à dix
| pourcent (10 %) maximum à libérer, aux mêmes conditions que les
E autres actionnaires, pendant la phase de Construction.

L 2. Dans l'éventualité d'une augmentation de Capital, la Société s'engage
à proposer de nouvelles actions à l'Etat afin que la participation de celui-
ci reste proportionnellement la même.

3. Toutefois, si l'Etat modifie les conditions de ses participations au
[ capital des sociétés minières par une Loi Applicable à toutes ces
1

se sociétés, la Société se soumettra à cette Loi.

j 4. La participation de l'Etat lui donne droit à un nombre d'Administrateurs

e proportionnel à sa participation au Capital. Dans tous les cas ce nombre
sera au moins égal à un.

Û 6.4. Habilitations

L 1. Sous réserve des dispositions du Code Minier et de la Loi Applicable

relatives aux zones fermées ou protégées et des conditions énoncées
dans les présentes, en plus d'autres droits conférés par le Permis de

L Recherche et la Concession Minière, la Société dispose :
- Du droit d'entrée et d'occupation des zones couvertes par le
ji Permis de Recherche puis par la Concession Minière, sous
Ü réserve des droits de servitudes.

li -_ Du droit de construire et d'exploiter des infrastructures portuaires,
ss ferroviaires, routières, énergétiques, urbaines et sociales, des
installations et équipements industriels et commerciaux et tous
autres ouvrages nécessaires aux activités de la Société.

u, #Æ 2. Dans l'exercice des droits qui lui sont ainsi conférés, la Société doit

L tenir compte et minimiser l'impact de ses activités sur les droits des tiers,
usufruitiers ou propriétaires fonciers, existant au moment de l'entrée en
L vigueur de la Convention. :

| | ad 2

— ————"1; Conformément aux disposons de l'article 167.2 du Code Minier en
CZ

H 3. Sous réserve de la loi applicable et aux conditions des présentes, pour

| tout aménagement, construction, exploitation et entretien nécessaires à
Lu ses activités, la Société doit :

| - Consulter et harmoniser ses activités avec toute étude réalisée au .
El

plan national ou approuvée par l'Etat :

À ———————Seconi raté où norme d'application générale en

Guinée ;

Û - Respecter toute directive raisonnable des autorités nationales ou
régionales responsables de l'Administration et de l'aménagement

du milieu.

_ 6.5. Les responsabilités

!
1

L 1. La Société est responsable de tout dommage qu'elle ou ses sous-
traitants directs causent aux usufruitiers et propriétaires fonciers, existant
avant l'entrée en vigueur de la Convention, dommages comprenant les

pertes de récoltes et les pertes dues à la limitation de l'accès aux autres
ressources.

La Société doit verser une indemnité compensatoire aux parties lésées.
Cette indemnité est fixée par l'accord des Parties, et en cas de
L désaccord les parties font recours à un expert.

{! 2. Si la présence d'usufruitiers ou de propriétaires fonciers est
Ü incompatible avec ses activités, la Société est tenue d'aider l'Etat à les
| ré-localiser et d'indemniser ceux d'entre eux qui étaient présents à la
| date d'entrée en vigueur de la Convention.

1
; Cette indemnité correspond au montant nécessaire à la relocalisation et
U à la réinstallation, y compris la valeur marchande des pertes de toute
nature occasionnées par le déplacement et la relocalisation. Cette
L indemnité est fixée suivant les modalités définies à l'alinéa 6.5.1.

! 3. La Société et les ayants-droit peuvent s'entendre pour une
L relocalisation aménagée dans un nouvel emplacement en lieu et place
de tout ou partie du montant de l'indemnité.

6.6. Représentation — Direction

|
L 1. Dès la signature de la Convention l'investisseur désignera un
Directeur Résident du Projet.

Le Directeur Résident aura les pleins pouvoirs dans le cadre de
l'application de la Convention et de la mise en œuvre de son objet

2. Pendant les phases de recherche, d'étude, de construction et jusqu'à
la mise en place de la structure d'exploitation, le Directeur Résident et
l'équipe du Projet seront assistés d'une expertise locale qui pourrait être

— ——feurnie-dansde-cadre-d'un Contrat-d'Agence: C

LT

Article 7 : Financement du Projet

7.1. Les Parties reconnaissent qu'une partie égale à au moins 30% du
montant des investissements industriels (Mine et Usine) sera couverte
par des Fonds Propres et le reste par des emprunts à Long Terme.

7.2. Tout emprunt à long terme ou autre forme de financement par la
Société, dans le cadre de ses activités découlant de la Convention, doit
être contracté sur la base de modalités de remboursement et à des taux
d'intérêt et coûts engendrés raisonnables et conformes aux bonnes
pratiques dans l'industrie minière et sur les marchés financiers
internationaux.

Article 8 : Sous-traitance - Transfert de Coûts et Charges

8.1. La Société peut désigner, par un Contrat d'Entreprise qui fera l'objet
de l'Annexe 6, un Opérateur choisi par appel d'offres, pour l'exécution
de ses obligations et droits résultant de la Convention, sous réserve :

- Que la Société demeure, en tout temps, entièrement responsable
de ses obligations et engagements prévus dans la Convention :

- Que l'Opérateur où le Sous-traitant soit choisi sur la base de
compétences techniques et financières conformes aux normes de
l'industrie minière.

- Que l'Opérateur ou le Sous-traitant n’a aucun droit ou obligation
distincts de ceux de la Société. |

8.2. La Société garantit que tout paiement aux Sous-traitants, pour
l'exécution de prestations ou pour l'achat de fournitures afférant à ses
activités, doit être documenté et compétitif.

8.3. La Société, l'Opérateur ainsi que les Sous-traitants ont l'obligation
d'accorder la préférence aux prestataires èt fournisseurs guinéens, à

FF
condition que ceux-ci offrent des prix, qualités, quantités et délais de
livraison compétitifs.

8.4. Pour le transport de la bauxite et de l'almine, la Société garantit de
recourir en priorité aux navires battant pavillon guinéen lorsque ceux-ci
présentent les conditions équivalentes ou meilleures de délais, de prix et
— | de-séeurité-à-celles-cffertes-parles-navires étrangers

L TITRE Ill :
| CONSTRUCTION - EXPLOITATION - EXTENSION
Article 9 : Phase de Construction

9.1. Etude d'ingénierie

a L'iInvestisseur réalisera les Etudes d'Ingénierie portant sur la mine,
l'Usine et les infrastructures dans un délai de vingt quatre (24) mois

sl après l'entrée en vigueur de la Convention.
9.2. Construction de la mine et des infrastructures

! Les travaux de construction débuteront trente (30) mois suivant l'entrée

U en vigueur de la Convention et dureront trente six (36) mois

L 9.3. Construction de l’usine d'alumine

La construction de l'usine d'alumine débutera trente (30) mois suivant

Ü l'entrée en vigueur de la Convention et durera cinquante quatre (54)
mois.

Û Article 10 : Exploitation

il 10.1. Conduite de l’exploitation minière

L
1. La Société s'engage à conduire les opérations d'exploitation, de

L manière sécuritaire, selon les règles de l'art, conformément aux normes
internationales de bonne pratique de l'industrie minière avec un impact

L minimum sur l'environnement dans le respect des Directives de la
Banque Mondiale.

ET LC

_2,
NO

[ue
2. La Société s'engage à mettre en œuvre des procédés, technologies
et normes reconnus pour optimiser le taux de récupération du minerai et
de l’alumine contenue.

3. La Société peut introduire de nouveaux procédés d'extraction et de
transformation de la bauxite si ceux-ci améliorent les taux de

OR———
10.2. Maintenance

La Société s'engage à maintenir les installations et équipements
industriels en bon état de fonctionnement pour assurer son programme
de production. Elle s'astreint à réaliser les Travaux Neufs et de
Renouvellement conformes aux règles de l'art dans la profession.

Article 11 : Commercialisation

11.1. La Société donne, au Ministre et à toute autre autorité compétente,
trente (30) jours au préalable, un Avis indiquant la date de début de la
production commerciale. :

11.2. La Société aura le droit d'exporter, sans aucune restriction, ses
productions de bauxite et d'alumine, et ce, pendant toute la durée du
projet.

11.3. Les méthodes de mesure et de pesée de produits commercialisés,
appliquées par la Société, seront conformes aux prescriptions de l'Etat
en matière de Poids et Mesures.

11.4. La Société s'efforcera de vendre les produits au meilleur prix
possible du marché. Elle négociera des termes et conditions de vente,
des frais et commissions compatibles avec le marché international.

La Société peut conclure des contrats, de vente et de commercialisation
à long terme, jugés acceptables par l'Etat.

11.5. Toute vente d’un produit à une société affiliée doit être conclue à
des prix similaires à ceux conclus avec des tiers non affiliés, aux mêmes
conditions d'escompte et de commission.

Au plus tard quinze jours après une telle vente ou une mise à disposition,
la Société doit fournir au Ministre des Mines toutes les informations, les
données et les contrats de vente y afférents. ‘

FT
c-

Ù
L

— |

—| ———— demande

11.6. L'Etat guinéen peut, s’il le désire, commercialiser une part de la
production correspondant à sa participation au Capital de la Société et
acquise aux mêmes conditions que les autres actionnaires clients.

L'option pour cette vente, pour une année donnée, devra être levée, par
une demande écrite du Ministre Des Mines, avant le 1° Septembre de
l'année précédente. La Société est tenue d'examiner favorablement la

Article 12. Production Commerciale
12.1. Bauxite

La production commerciale de bauxite sera constatée lorsque les
travaux ferroviaires et portuaires seront terminés et la quantité exportée
aura atteint 200 000 tonnes de bauxite.

12.2. Alumine

La production commerciale de l'alumine sera constatée lorsque la
production mensuelle exportée aura atteint 30 000 tonnes pendant trois
mois consécutifs.

Article 13. Personnel et Emplois

13.1. La Société s'oblige à respecter les dispositions du Code du Travail,
du Code de la Sécurité Sociale et des Conventions collectives
applicables dans le secteur minier.

13.2. Elle s'engage également à respecter les normes et les bonnes
pratiques professionnelles de l'industrie minière en matière
d'organisation du travail et de classification des emplois.

13.3. Les emplois non qualifiés sont réservés exclusivement aux
guinéens et en priorité aux membres des communautés locales ou
avoisinantes.

13.4. Pour les emplois semi qualifiés pour lesquels les guinéens
possèdent les capacités nécessaires le personnel guinéen sera
prioritaire.

13.5. La Société s'engage à employer en priorité des guinéens, à

compétence égale par rapport aux expatriés, pour tous les emplois
qualifiés, de cadres et de cadres supérieurs.

TK
13.6. La Société s'engage à élaborer au cours des Etudes de Faisabilité
et à mettre en œuvre pendant la construction et au cours de
l'exploitation, un programme de formation et de perfectionnement des
ouvriers, des employés et de cadres, en vue du transfert de
compétences et de capacités aux guinéens. .

13.7. La Société peut employer un nombre de travailleurs expatriés
représentants, au plus, 40% des effectifs à partir du démarrage de la
production commerciale.

Elle s'engage à remplacer progressivement les expatriés par des
guinéens de manière que cinq (5) ans après le début de la production
commerciale les expatriés ne représentent plus que 20%, au plus, des
effectifs.

13.8. La Société s'engage à construire et à maintenir des infrastructures
et équipements de soins de santé pour ses travailleurs et leurs familles.
La Société s'engage également à couvrir les frais entiers de traitement
pour ses salariés pour les accidents de travail et les maladies
professionnelles, y compris les frais de prothèses et d'évacuation à
l'étranger lorsque les circonstances l'exigent.

Article 14 : Extension
14.1. Droit d'Extension

1. L'Etat reconnaît à la Société le droit de faire une ou plusieurs
extensions visant à accroître les capacités de la mine et de l'usine, si la
Société les considère appropriées et conformes à son plan de
développement.

2. Si les réserves contenues dans la Concession Minière ne sont pas
suffisantes, l'Etat accepte d'octroyer de nouveaux permis de recherche
qui pourraient aboutir à l'extension du périmètre de la Concession
Minière.

14.2. Requête d’Extension

1. Avant d'entreprendre toute extension ou de développer de nouveaux
gisements, la Société doit soumettre pour approbation préalable au
Ministre, une estimation des coûts, la capacité supplémentaire et les
productions annuelles.

18

_æ,
\
2. Toute extension dont la capacité de production additionnelle, en
bauxite et en alumine, est égale ou supérieure à la capacité initiale,
entraînera une période de Stabilisation du régime fiscal et douanier
égale à la durée de remboursement desdits investissements.

Article 15 : Régime des installations et des Infrastructures

15.1. Installations et équipements industriels

La Société peut acquérir, détenir en propriété comme éléments d'Actif,
céder et réexporter les installations et les équipements industriels
nécessaires aux activités visées par la Convention.

A la fermeture définitive de l'exploitation, l'Etat et/ou les Communautés
peuvent acquérir s'ils le souhaitent ces éléments d'Actif à un prix estimé
à partir de la valeur comptable résiduelle auditée à la date de la cession.
L'Etat et les Communautés devront manifester leurs options d'acquisition
trente (30) jours après avoir reçu l'Avis de Fermeture

15.2. Infrastructures

1. Sous réserve de la loi applicable, la Société peut construire, utiliser,
améliorer et entretenir toute infrastructure, routière, ferroviaire, portuaire,
énergétique et autres réseaux et voies de communication, de transport et
de distribution, nécessaires à ses activités visées par la Convention.

2. La construction de toute infrastructure de transport ferroviaire et
portuaire en dehors du périmètre de la Concession se fera dans le cadre
d'un accord à élaborer avec l'Etat.

3. Pour réaliser une infrastructure dans la zone d’un Permis de
Recherche ou dans le périmètre de la Concession Minière, l'autorisation
préalable de l'autorité compétente est requise dans un délai ne pouvant
excéder un mois, au-delà duquel l'autorisation est acquise.

4. La Société doit se conformer à la loi applicable et aux règles de
bonnes pratiques internationales dans la planifi cation, l'implantation, la
construction, l’utilisation et l'entretien des infrastructures nécessaires aux
activités de la Société.

FF
[es

[eus

5. La Société a la priorité d'utilisation de toute infrastructure de transport
qu’elle aura construite, située à l'intérieur ou à l'extérieur de la
Concession Minière.

Si les installations de transport ont un caractère public, la Société permet
leur utilisation par le public, lorsqu'une télle.utilisation ne nuit pas à ses

Si un tiers souhaite faire usage des installations de transport de la
Société, sans porter préjudice aux activités de la Société, les installations
visées sont mises à l'usage du tiers à des taux équitables applicables à
la nature des installations.

15.3. Utilisation d’Infrastructures

1. Sous réserve de la Loi applicable, la Société a accès et peut faire
usage des infrastructures, telles que décrites à l'Article 15 .1 établies ou
aménagées par un organisme ou une entité détenus ou contrôlés par
l'Etat, à l'exception des forces armées, sans avoir à payer des frais plus
élevés que ceux payés par les sociétés ayant les activités similaires.

2. L'Etat s'engage à permettre l'utilisation d'infrastructures publiques
existantes en Guinée, sujet au payement de taux et à des conditions
convenues, sans porter préjudice au caractère public de telles
infrastructures.

3. Toute réalisation et toute utilisation d'infrastructures feront l'objet de
Contrats joints à la Convention figurant à l'Annexe 7.
TITRE IV :

ACTIVITES CONNEXES ET FERMETURE DE L’'EXPLOITATION
Article 16 : Protection de l'Environnement
16.1. Conduite des activités et protection de l'environnement
La Société s'engage à conduire ses activités de manière à :

- Etudier et minimiser tout impact négatif sur l'environnement,

notamment la pollution, la dégradation des écosystèmes naturels,

la perte de la diversité biologique et l'atteinte à la qualité et au
cadre de vie des populations.

ar
-_ Réhabiliter et rendre les sites affectés par ses activités à leur état
naturel ou à un état d'utilité selon les modalités du Code Minier, de
la loi applicable ou des meilleures pratiques internationales dans

: l'industrie minière.

- Observer les Directives de la Banque Mondiale applicables à
2 —“indastrie-mniÈre—

es

: 16.2. Etude d'impact et plan de gestion Environnementales

. 1. L'Etude d’Impact Environnemental, élaborée par ou pour la Société

! conformément à la loi applicable, au cours des Etudes de Faisabilité,
tient compte des conditions environnementales initiales et comprend
: l'analyse des incidences directes ou ‘indirectes du projet sur
L l'environnement. Cette analyse doit refléter les meilleures pratiques
internationales dans l'industrie minière.

- 2. Un Plan de Gestion Environnementale, élaboré sur la base de l'Etude
! d'impact Environnemental et intégrant l'évolution des activités, sera
(5: annexé à cette Etude.

L Le plan est mis à jour tous les cinq (5) ans et chaque fois que la Société
prévoit de modifier ses activités provocant un changement important à ce
! plan.
L

Le plan initial et ses modifications sont soumis à l'approbation des
autorités compétentes.

, Article 17 : Impact Social et Economique.
(sl
17.1. Etude d’Impact Social et Economique
ji
es 1. La Société s'engage à conduire, en même temps que l'étude d'impact

environnemental, une Etude d'impact Social et Economique, en vue,
d'une part, d'évaluer les incidences de l'implantation des activités sur la
vie des populations affectées et, d'autre part, de constituer des données
de base pour l'élaboration de plans et de projets de développement
durable des communautés locales concernées.

€ ET

A cet égard la Société tiendra compte et mettra à profit des expériences
conduites dans la région et des compétences nationales.

[en

_ dPn 21
# £
2. Un Plan d'Actions Social et Economique, comprenant le programme
prioritaire de recasement des populations déplacées et des programmes
de renforcement des services de base et des moyens d'existence
: durable dans la région, sera présenté en annexe de l'Etude d'Impact
L Social et Economique.

— | L——————€e-Plan-comportant les-ouvrages,-les-coûts-et-délais-spécifiés-sera ——
soumis à l'approbation des Autorités compétentes.

LU 17.2. Contribution au développement local

1. À compter du démarrage de la production commerciale, cette

contribution sera conforme aux dispositions harmonisées relatives au
Li secteur bauxite-alumine.
L
2. Les ressources ainsi dégagées seront utilisées dans le cadre du
|: partenariat entre la Société, les communautés, la société civile et l'Etat,
ns avec la participation possible d'institutions d'Aide au Développement,
! pour financer directement des ouvrages, prestations et fournitures
U exécutés conformément à des plans de développement élaborés de
façon participative.
{
… 17.3. Développement des Infrastructures
Li -
U 1. Dans les études et les réalisations des infrastructures de transport, de

télécommunication et énergétiques nécessaires à ses activités, la
! Société recherchera les synergies avec des infrastructures existantes et
- en projet.

2. La Société prendra en compte les besoins énergétiques des
communautés environnantes à travers un accord signé avec l'Etat.

So 3. Dans le cadre du «Partenariat Public Privé» soutenu par les
. institutions financières internationales, la Société considérera avec
E intérêt tout projet d'infrastructure favorisant le développement régional

intégré et durable.
el Article 18 : Réhabilitation et fermeture de l'Exploitation
18.1. Réhabilitation

Avant l'expiration du Permis de Recherche, d'une part, et de la
Ü Concession Minière, d'autre part, la Société est tenue de remettre en

- L TK £

L
[l

[=

— ———————toute la-durée-del'exploitation-du-projel =

état ou d'aménager les sites et les lieux affectés par les travaux de

recherche et d'exploitation, conformément à son engagement à l'Article
16.1.

En tout état de cause, la Société programmera annuellement, autant que
faire se peut, les travaux de remise en état et d'aménagement pendant

18.2. Fermeture

1. La Société mettra tout en œuvre pour assurer une fermeture
programmée, de manière à préparer les communautés impliquées et
concernées aux effets de la cessation des activités.

A cet effet, la Société, en partenariat avec l'Administration, les
communautés et la Société Civile, élaborera un plan de fermeture des
activités minières et de transformation.

2. La Société s'oblige, avant l'expiration de la Concession, à sécuriser
tous les sites affectés par ses activités de manière qu'ils ne présentent
aucun risque spécifique pour le public et tout utilisateur et occupant futur.

3. Les Parties conviennent que dès le début de ses activités la Société
ouvrira un compte bloqué destiné à recevoir annuellement les fonds de
garantie devant servir en cas de faillite, de fermeture prématurée ou
d'abandon de l'activité minière et industrielle pour la restauration et les
dommages et intérêts.

Les modalités d'approvisionnement de ce compte et d'utilisation des
fonds seront définies d'accord Parties.

4. Sous réserve de la Cession à l'Etat ou aux Communautés, tel que
prévu à l'Article 15.1, tous les biens meubles et immeubles, à l'exclusion
des bases vie qui ne sont pas utilisées par la Société, restent propriétés
de la Société.

5.Les biens immeubles tels que bâtiments, usine, ateliers, s'ils ne sont
pas nécessaires à la sécurité publique ou n'ont pas été transférés à un
utilisateur ou occupant, doivent être détruits et leurs emplacements
réhabilités aux frais de la Société.

Les biens immeubles, tels que les barrages et les puits doivent être
sécurisés. :

FT
TITRE V:
| OBLIGATIONS DE LA SOCIETE ET GARANTIES DE L'ETAT
|
D Article 19 : Obligations de la Société

| t94-biigations gén raes—

ll La Société s'engage à se soumettre aux obligations du Permis de
Recherche, de la Concession Minière, du Code Minier, de la Loi
Applicable et de la Convention.

19.2. Obligations d'Assurance

il

se 1. La Société assumera les conséquences de la responsabilité civile
qu'elle peut encourir en raison de toutes pertes ou dommages, de

L quelque nature que ce soit, causés aux tiers, à son personnel ou aux
installations et équipements, à l'occasion de la conduite des activités du

| Projet.

L A cet effet, la Société souscrira les polices d'assurances requises contre
ces risques auprès des Compagnies d'Assurance de son choix offrant les

U garanties de couverture et d'indemnisation que la Société juge les plus
adéquates.

LD 2. Au niveau équivalent de garantie, de primes, de prix et d'engagement
de règlement en devises en ce qui concerne au moins les sinistrés ayant
L le droit d'être indemnisés en devises, la Société devra privilégier la
souscription d'assurances auprès des Sociétés  d'Assurances
| guinéennes, à condition que les souscriptions puissent être réassurées
U auprès des Sociétés Internationales de Réassurance de premier rang.

| 19.3. Obligations d'indemnisation

1. Toute Partie qui causerait un préjudice à l'autre dans le cadre de la
] présente Convention, sera tenue d' indemniser celle-ci pour le préjudice
subi.

il
Ü 2. L'Indemnisation par la Partie défaillante devra couvrir l'intégralité des
, dommages directs subis, le terme dommage couvrant tout préjudice
Ü direct, tous coûts, dépenses, intérêts et honoraires et tous autres débours
encourus qui restent dans des limites raisonnables.

| AH
b ET £

3. À défaut d'accord entre les Parties, l'indemnisation sera déterminée
par un expert international désigné d'un commun accord entre les
Parties, ou, à défaut d'accord, par la Cour d'Arbitrale de la Chambre de
Commerce Internationale (CCI) à la requête de la partie la plus diligente.

4. L'indemnisation sera réglée uniquement en US dollars ($).

Article 20. Garanties accordées par l'Etat
20.1. Coopération et assistance des autorités administratives

1. L'Etat s'engage à faciliter toutes démarches et procédures
administratives, par tous les moyens appropriés conformément au droit
applicable en Guinée et à fournir toute l’assistance nécessaire à la
réalisation du projet. ‘

2. l'Etat s'engage à délivrer ou à faire délivrer toutes les autorisations
nécessaires à l'exercice des droits garantis par la présente convention
dans les délais spécifiés, conformément aux exigences du projet et de la
réglementation en vigueur.

20.2. Garantie de non- expropriation

1. L'État n'expropriera pas ou ne nationalisera pas tout ou partie des
actifs du projet, que ce soit par une action directe ou par la mise en place
de réglementation, de législation, ou par là conclusion d'accords avec
tout tiers, quel qu'il soit, qui auraient pour effet, individuellement ou
considérés dans leur ensemble, d'exproprier ou de nationaliser tout ou
partie des actifs du projet ou de troubler la jouissance pleine, exclusive et
entière par l'investisseur, la société et ses filiales des droits accordés
dans le cadre du projet.

2. Au cas où l'Etat exproprierait ou nationaliserait tout ou partie des actifs
du projet pour cause d'utilité publique, l'investisseur, la Société et ses
filiales auront droit à une juste indemnisation couvrant l'ensemble du
préjudice direct conformément au droit international.

20.3 : Garanties relatives à la domiciliation bancaire

1. L'Investisseur, la Société, les affiliés et Sous-traitants directs seront
autorisés à tenir des comptes en Euros ou US dollars ($) ou autres
devises à l'étranger et en Guinée.

OV
o
%

D

l
Lg

2. L'Investisseur, la Société, les affiliés et sous-traitants directs ne seront
pas tenus de rapatrier en Guinée les montants.figurant sur ces comptes
en devises, toutefois les montants reçus au titre des recettes
d'exportation devront figurer sur un Compte Spécial.

3. Les montants nécessaires aux dépenses de toute nature de

—] rinvestisseur, la société, les affitiés-et-sous-traitants-direets-encourues-en———

Francs Guinéens dans le cadre du projet feront l'objet de transferts
mensuels qui figureront sur le Compte Spécial mentionné ci-dessus.

20.4 : Garantie de transfert

4. L'Investisseur, la Société, ses affiliées et ses sous-traitants directs
auront droit au libre transfert, sans restriction, ni coût (à l'exception des
frais bancaires normaux) à l'étranger des fonds, des dividendes et des
produits des capitaux investis ainsi que le produit de la liquidation ou de
réalisation de leurs avoirs ou des actifs du projet.

2. Le personnel étranger résidant en Guinée et employé par
l'investisseur, la société, les affiliées et sous-traitants directs ou toute
société de droit guinéen intervenant dans le cadre du projet, aura droit à
la libre conversion et au libre transfert à l'étranger, sans restriction, ni
coût (à l'exception des frais bancaires normaux), de tout ou partie des
salaires ou autres élément de rémunération qui leur est dû.

3. l'investisseur, la Société, les Affiliées et les Sous-traitants s'engagent
à respecter la réglementation des changes, dès lors que cette
réglementation est compatible avec les droits consentis à l'investisseur
aux termes de la présente convention.

TITRE VI:
REGIME FISCAL ET DOUANIER
Article 21 : Dispositions Fiscales Générales
21.1. Système comptable et Audit
4. La Société est tenue de comptabiliser.ses opérations et de présenter

ses états financiers conformément aux dispositions du droit comptable
national qui est, depuis 2001, le système comptable OHADA.

TE
es:
1
Le

L

LD

1
D

s

"1
—L Socièté é doit dormer-accès-aux documents-comptables-ainsi-qu'aux

2. À la fin de chaque exercice comptable (année civile), la Société est
obligée de communiquer au Ministère chargé des Finances et celui des
Mines, au plus tard le 30 Avril de l'exercice suivant, ses états financiers
certifiés par un Commissaire aux comptes agréé en Guinée.

3. Aux fins de vérification et d'audit par le personnel autorisé de l'Etat, la

pièces justificatives.
21.2. Impôts, taxes et droits applicables

A l'exception des impôts, droits et taxes, des droits de douane énumérés
au présent Article et qui s'appliquent selon la loi applicable et les
conditions figurant dans la Convention et ses annexes, l'investisseur, la
Société et les Sous-traitants directs ne seront soumis à aucun autre
impôt et taxe ou droit de douane pendant la durée de la période de
Stabilisation définie à l'Article 25 de la Convention.

- Droits et redevances fixes;

- Redevances superficiaires;

- Taxes sur les substances minières;

- Impôts sur les bénéfices industriels et commerciaux (BIC);

-_ Impôts sur le revenu des valeurs mobilières (IRVM);

- Versement forfaitaire (VF);

-_ Contribution à la formation professionnelle;

- Taxe unique sur les véhicules;

- Cotisation de sécurité sociale;

-_ Droits de Douane à l'importation au taux unique de 5,6%.

-_ Taxe d'enregistrement sur les importations au taux de 0,5% de la
valeur CAF des importations;

- Droit d'enregistrement des actes de cession, de transfert d'actions
et d'augmentation de capital conformément au Code Général des
Impôts ;

- Taxes et redevances environnementales.

21.3. Taxe sur la valeur ajoutée
L'Investisseur, la Société et les sous-traitants directs seront exonérés de
la Taxe sur la Valeur Ajoutée (TVA) sur toutes les importations

directement liées aux activités du projet à l'exception du matériel et des
effets exclusivement réservés à l'usage personnel de la Société.

27

HN
“4. Toutefois, la Société et ses sous-traitants directs et exclusifs acquitteront
L la TVA sur les prestations et achats locaux et bénéficieront du
remboursement intégral de leurs crédits de TVA pour les transactions
opérées avec les sociétés dûment immatrculées à la TVA conformément

- à la réglementation en vigueur.
—|————nrticte 227 Régime fiscat-applicable-en-phase-de-recherche-et-de—— —
Construction
- 22.1. Phase de recherche

A compter de la date d'entrée en vigueur et jusqu'à la fin des études de
faisabilité, date de démarrage de la production commerciale,
E l'investisseur, la Société, ses Affiliées ainsi que ses Sous-traitants directs

- et indirects exclusifs seront exonérés de tout impôt et taxe, pour tous les
” travaux et activités liés au projet engagés pendant cette période, quelle
L que soit la date effective de paiement, à l'exception de ceux qui sont

précisés ci-dessous aux taux applicables :

_ - Cotisations de sécurité sociale

. -_ Taxe unique sur les véhicules

‘ -  Retenue à la source sur les salaires

-_ Taxe d'enregistrement sur les importations au taux de 0,5%

|
ÿ 22.2. Phase de construction

| A compter de la validation des études de faisabilité jusqu'à la date de
_ démarrage de la production commerciale, l'investisseur, la Société, ses
! Affiliées ainsi que ses Sous-traitants directs et indirects exclusifs seront
L exonérés de tous impôts et taxes, pour tous les travaux et activités liés

au projet engagés pendant cette période, quelle que soit la date effective
de paiement, à l'exception de ceux qui sont précisés ci-dessous aux taux
applicables :

L - Cotisations de sécurité sociale
- Taxe unique sur les véhicules
Ü -__Retenue à la source sur les salaires
-_ Taxe d'enregistrement sur les importations au taux de 0,5%

b La retenue visée ci-dessus est supportée par les employés et reversées
| par l'investisseur, la Société, ses Affiliées et ses Sous-traitants à l'Etat.

” Dr
Article 23 : Régime fiscal applicable en phase d'exploitation

. Au cours de la période des opérations d'exploitation et de transformation,
| l'investisseur, la Société, et les Sous-traitants directs, sont assujettis aux
- impôts et taxes visés à l’article 22.
À —— 2517 Taxes droits-etredevance minières—

1: 1. Taxe Minière sur la Bauxite

- La Société sera assujettie à la taxe sur la bauxite exportée aux taux de
U 10% de la valeur FOB bauxite CBG, conformément aux dispositions de
| l’article 139 du code Minier au moment de l'exportation de cette bauxite.

S 2. Taxe Minière sur la Bauxite transformée en Alumine

i| La Société sera assujettie à la taxe sur la bauxite transformée en
Alumine au taux de 5% de la valeur FOB bauxite CBG, conformément
aux dispositions de l'article 139 du code Minier.

3. Droit fixe et Redevance superficiaire

La Société sera assujettie au paiement des droits fixes et de la
il redevance superfciaire conformément aux dispositions des articles 137
L et 138 du code Minier.

23.2. Impôts sur les Bénéfices Industriels et Commerciaux (BIC)

1. Taux et condition exonération : La Société est assujettie au BIC au
ÿ taux de 35% et bénéficie de l'exonération applicable, conformément au
. Code Minier et au Code des Investissements, soit une exonération

= pendant les six (6) premiers exercices à compter de la date de

_ démarrage de la Production Commerciale.

LD 2. Calcul de l'impôt B.LC : Le BIC est assis sur le bénéfice net taxable
calculé, selon les règles comptables généralement admises, par
déduction du Chiffre d'Affaires des éléments suivants:

L
- Les charges d'exploitation y compris les traitements, salaires, et
Ü tous les frais attribuables aux employés et généralement à la
charge de l'employeur;
' - Les frais financiers;
= - Les reports de pertes;

- FR à

- Les amortissements;
- Les crédits d'investissements déductibles à hauteur de 5% du
L montant investi au cours d'un exercice et autres provisions y
| compris la provision pour restauration des sites d'exploitation;
on - Les provisions pour reconstitution de gisements;
: Les impôts, taxes, droits assis sur les fournitures et prestations
= ————— es redevances et contributions déductibles

| i 3. Les Reports de Pertes: Les pertes d'exploitation peuvent être
L reportées, sur les trois (3) exercices suivant la constatation du déficit.

4. Les Amortissements : La Société compte pratiquer les systèmes
d'amortissement suivants, conformément aux dispositions du Code des
Impôts Directs d'État :

a) Amortissements linéaires:

-_ Frais 1er établissement 5 ans
- Travaux antérieurs 5 ans

L - Véhicules légers 3 ans

b) Amortissements dégressifs:

Il sera possible d'appliquer des coefficients multiplicateurs aux taux
d'amortissements linéaires afin de bénéficier d'amortissements accélérés

es avec les coefficients suivants :
| - 2,0 - pour les biens amortissables sur 3 ans,
7 - 2,5 - pour les biens amortissables sur une durée supérieure à 3
ans, à l'exception des frais de premier établissement qui seront
L amortis de manière linéaire

pi 5. La Provision pour reconstitution du gisement: La Société
lorsqu'elle le justifie, pourra constituer une provision d'un montant
maximum de dix pourcent (10%) du bénéfice imposable, à la fin de
chaque exercice, en franchise d'impôt sur le revenu imposable.

Cette provision devra être employée dans les deux ans de sa
il constitution au financement de travaux de recherches ou d'exploitation
D de mines sur le territoire de la République de.Guinée.

Faute d'emploi à cette fin, la provision sera reprise dans le résultat
soumis à l'impôt BIC.

i 23.3. Impôt sur le Revenu des Valeurs Mobilières

L'Investisseur, la Société et leurs Affiliées seront soumis à un impôt sur

L les revenus des valeurs mobilières, au taux de 15% des bénéfices
distribués et tantième.
L 23.4. Taxe sur les contrats d'Assurance

— +—————La-Faxe sur-les-contrats-d'assurance-ést-due-parla-Société-àt'Etat-——
- conformément à la législation en vigueur. ‘

L 23.5. Versement forfaitaire

Û Un versement forfaitaire au taux de six pour cent (6%) des salaires

versés en Guinée et hors Guinée sera fait par la Société à l'Etat. Ce
versement est à la charge de la Société, -ses Affiliées et ses Sous-
traitants directs.

Ce

is 23.6. Les Retenues à la source

: Les retenues visées, ci-dessous, sont à la charge des employés ou
L prestataires de services et sont versées par les employeurs et les
bénéficiaires des prestations : ‘

u 1. Retenue à la source sur les salaires des Nationaux : Les
: travailleurs nationaux sont assujettis à l'impôt sur le Revenu
Ü conformément à la législation en vigueur et retenu à la source, par

l'employeur, sur les salaires.

2. Retenue à la source sur les salaires des Expatriés : Une retenue à
la source libératoire de tout autre impôt est faite sur les revenus
salariaux versés au personnel expatrié au taux de 10% des salaires
payés en Guinée et hors Guinée.

L 3. Retenue à la source sur les honoraires et prestations : Une
retenue à la source au taux de 10% libératoire de tout autre impôt sur les
revenus est faite sur les règlements d'honoïaires et de prestations des
entreprises et personnes étrangères non établies en Guinée pour des
l travaux réalisés en Guinée conformément à la loi applicable.

D Ces retenues sont à la charge des prestataires et des Sous-traitants et
seront reversées à l'Etat par la Société, ses Affiliées et ses Sous-
l; traitants directs.

4. La retenue à la source sur les loyers ? La Taxe Foncière Unique
(TFU) est retenue à la source, au taux de quinze pour cent (15%), sur les

. WE L

CT
[ee

F—

loyers versés aux personnes physiques propriétaires d'immeubles pris
en location.

Cette retenue sur le loyer est reversée par la Société à l'Etat, à la
décharge du bailleur.

Article 24 : Régime Douanier applicable

24.1. Droits et taxes d'entrée
1. Catégories de marchandises de la liste minière

- Première Catégorie : Les équipements, matériels, gros outillages,
engins et véhicules à l'exception des véhicules de tourisme figurant
sur la liste des immobilisations des sociétés.

- Deuxième Catégorie : Les matières premières et consommables
nécessaires à la transformation sur place du minerai en produits
finis et semi-finis, ainsi que les produits pétroliers servant à
produire de l'énergie à cet effet.

- Troisième Catégorie : Les matières premières et consommables
nécessaires à l'extraction et à la valorisation du minerai.

- Quatrième Catégorie: Les carburants, lubrifiants et autres
produits pétroliers n'entrant pas dans la transformation du minerai
en produits finis ou semi-finis.

2. Pour les besoins d'application des allégements douaniers visés aux
articles 24.3, 24.4 et 24.5 ci-dessous, la Société et ses Sous-traitants
directs établiront et feront agréer par le Ministre des Mines et le Ministre
des Finances, avant le démarrage de leurs opérations, les listes de
fournitures importées, ci-après désignées «listes minières ».

il reste entendu que les biens ne figurant pas sur une liste minière seront
assujettis au droit commun.

3. Ces listes sont révisables périodiquement en fonction de l'évolution
des besoins de l’entreprise, des capacités de production nationales et de
la disponibilité à temps et à des conditions compétitives des produits
fabriqués localement

24.2. Admission temporaire

1. Les équipements, matériels, machines, véhicules utilitaires, engins,
groupes électrogènes, importés par un titulaire de permis de recherche,

D
[=

[k——temperaire;-lestitulaires-deviennent-red

sont placés sous le régime douanier de l'admission temporaire au
prorata temporis gratuit pendant la durée du permis de recherches.

2. À l'expiration du Permis de Recherche, ces articles ainsi admis
temporairement doivent être réexportés.

En cas de revente en Guinée d'un article ainsi importé en admission

evabtes-di ï

taxes liquidés par le Service des Douanes sur la base d'une évaluation
qui tient compte de la dépréciation intervenue jusqu'au jour de la
revente. Cette disposition vaut pour les articles exonérés de droits et
taxes d'entrée conformément aux Articles 24.3, 24.4 et 24.5 ci-dessous.

3. Les titulaires de permis de recherche sont tenus de fournir au CPDM
et au Service des Douanes, dans le premier trimestre de chaque année
un état de ce matériel admis temporairement.

24.3 Allégements Douaniers applicables en Phase de Recherche

1. Est accordé aux détenteurs de permis de recherches et à leurs sous-
traitants directs le bénéfice du régime de l'admission temporaire pour
leurs matériels utilisés pour la recherche äinsi que pour l'équipement
professionnel, tel que défini à l'Article 24.1.1, ci-dessus, les matériaux et
pièces de rechange nécessaires au fonctionnement des matériels et
équipements professionnels bénéficient de l'exonération totale des
droits, taxes et redevances de douane.

2. Les carburants nécessaires au fonctionnement des matériels et
équipements de recherche bénéficieront de la structure des prix
appliqués au secteur minier.

3. Toutefois, les biens mentionnés ci-dessus seront assujettis au
paiement à la douane d'une taxe d'enregistrement, au taux de 0,5% de
la valeur CIF des biens importés.

Les travaux d'extension bénéficieront des mêmes avantages. La Société
fournira la liste des équipements et matériels destinés à cette extension.

24.4. Exonération Douanière en Phase de Construction

1. Les titulaires d'une convention minière attachée à un permis
d'exploitation ou à une concession minière et leurs sous-traitants directs
travaillant pour leur compte, bénéficient, pendant la phase d'installations,
d'extension, et de renouvellement, de l'exonération des droits, taxes et
redevances de douane sur les fournitures importées appartenant à la

KT &

SEt ————
[es

| première (1e) catégorie visée à l'Article 24.1.1, ci-dessus ainsi que sur

Ü les pièces détachées et les lubrifiants accompagnant les matériels et
équipements. :

LU 2. Cependant ces importations sont assujetties au paiement à la douane

| d'une taxe d'enregistrement au taux de 0,5% de la valeur CAF des biens
— importés sans-toutefois-quede-montant-totat-perçirn'excède-ur maximum ——
- fixé par la Loi des Finances.

U 24.5. Exonération Douanière en Phase d'Exploitation

fi 1. Les fournitures importées de la deuxième (2è) catégorie visée à
es l'article 24.1.1 ci-dessus, et destinés à la transformation sur place du
- minerai en produits finis et semi-finis, sont exonérés de droits et taxes de
douanes.

fi 2. Les fournitures importées de la première (1è) et la troisième (3è)
5 catégories visées à l'article 24.1.1 ci-dessus, et destinées à l'extraction
et à la valorisation du minerai sont taxées à l'importation au taux unique
de 5,6% de la valeur FOB de ces fournitures.

u 3. Les carburants, lubrifiants et autres produits pétroliers importés,
LU appartenant à la quatrième (4è) catégorie visée à l’article 24.1.1 sont
acquis selon la structure des prix applicables-au secteur minier.

- Article 25 : Stabilisation des Régimes Fiscaux et Douaniers
L La Société au titre de la Convention bénéficie de la stabilisation du
régime fiscal et douanier en vigueur à la date de signature de la
Convention et ce, pendant la période Correspondant à la durée de
_ remboursement des emprunts que les Parties détermineront après le
montage financier du projet.
E
Toutefois, en cas de nouvelles dispositions plus favorables de la Loi
Applicable ou d'une Convention accordées à une autre société minière,
- la Société pourra, à sa demande, bénéficier de ces nouvelles
dispositions.
: TITRE VIl.
DISPOSITIONS DIVERSES ET FINALES
LU
Article 26 : Validité de la Convention
34
DL F7 E

RS en

26.1. Entrée en vigueur | i |

i |
"

1. La Convention entrera en vigueur dès la promulgation, par Décret du

Président de la République, de la Loi la ratifiant, et après l'Avis Juridique
de la Cour Suprême.

— | 3 tadénonciationrta-résiiation-tarnulité-ou linapplicabiité d'unsrclause——

ou plus généralement l'expiration d'un droit ou d'une obligation
particulière de la Convention n'aura pas effet sur les autres dispositions
qui demeureront valables.

26.2. Durée de la Convention

La Convention a la même durée que la Concession Minière qu'elle
institue, soit vingt cinq (25) années. Elle est renouvelée une seule fois
pour la même durée.

Tout autre renouvellement se fera pour une durée de dix (10) ans.

26.3. Expiration et renouvellement de la convention

Cinq (5) ans au plus tard avant la date d'expiration de la présente
convention, les parties se réuniront en vue d'évaluer la Convention et,
éventuellement, renégocier son renouvellement.

Si les Parties ne parviennent pas à un accord avant la date d'expiration
de la présente Convention, celle-ci prendra fin de plein droit à cette date.

26.4. Résiliation Anticipée de la convention

1. Sous réserve et sans préjudice des dispositions des Articles 19.3 et 28
(indemnisation, force majeure), chacune des parties aura le droit de
résilier la présente convention en cas de manquement grave à l'une des
obligations ou garanties essentielles des présentes par une autre partie,
et ce sans préjudice de tous dommages et intérêts.

2. L'inexécution de l’une quelconque des obligations liées à l'étude
d'ingénierie et aux travaux de construction définies à l'article 9, donne
droit à l'Etat de résilier d'office la Convention.

3. En cas de manquement de cette nature, une notification écrite devra
être adressée par la partie affectée par le manquement à la partie

Ps Te
défaillante avec une mise en demeure de remédier audit manquement
dans un délai de soixante (60) jours ouvrables.

Au cas où à l'issue de cette période de soixante (60) jours ouvrables, le
manquement persisterait, la partie notifiant ou la partie diligente sera
fondée à agir en résiliation conformément à l'Article 25.4.1

c—

|! Article 27: Durée-de 1a Concession ——
e

La durée de la concession Minière accordée par l'Etat à la Société seræ

L de vingt-cinq (25) ans conformément aux dispositions de l'Article 45 du
code Minier.
| À l'issue de la première période de vingt-cinq (25) ans, la Concession
ÿ Minière sera renouvelée conformément aux dispositions de l'Article 46
: du code Minier pour des périodes successives de dix (10) ans jusqu'à la
L fin des opérations minières et industrielles.

Article 28 : Force Majeure

28.1. Aux fins de la présente Convention, Force Majeure signifie tout

Û évènement, acte ou circonstance imprévisible et hors du contrôle ou
indépendants de la volonté d'une Partie et qui entravent ou rendent

| impossible l'exécution par cette Partie de ses obligations.

: Sans limiter la portée générale de ce qui précède, les évènements

Suivants peuvent constituer des cas de Forcé Majeure :

a) La guerre (déclarée ou non), insurrection armée, troubles civils,
blocus, émeutes, sabotage, embargo, grèves, lock-out ou autres
Ü revendications et conflits sociaux :
Û b) Tout différend avec des personnes qui allèguent qu'elles sont

affectées de façon significative par lès opérations minières, tels

que d’autres détenteurs ou demandeurs de titre, des utilisateurs ou

L occupants fonciers et des membres de la communauté locale, des

. communautés avoisinantes, des services gouvernementaux ou
i des organisations non gouvernementales;

c) Toute catastrophe naturelle incluant les épidémies, tremblements
L de terre, tempêtes, inondations, éruptions volcaniques, cyclones,
tsunami ou autres intempéries, explosions et incendies ;

‘d) Mesure préjudiciable ou omission de l'Etat ;

_ NZ

L :

28.2. Lorsque l'une des parties estime qu'elle se trouve empêchée de

! remplir l'un quelconque de ses engagements en vertu de la Convention
= pour raison de Force Majeure, elle doit :

L a) Dans un délai n'excédant pas sept jours à compter de la date de

constatation du cas de Force Majeure, transmettre à l'autre Partie
| ————uravis-par courrier recommand Z É ion ou par ——
toute autre méthode rapide indiquant le cas de Force Majeure et
L les engagements affectés ;
b) Prendre les mesures nécessaires et légales, pour faire face aux
conséquences de la Force Majeure, en vue de la reprise normale

- de l'exécution des engagements. affectés, dans les meilleurs
délais. |
Ü
Article 29 : Modifications
- Les Parties s'entendent que la préservation de l'équilibre économique de
la Convention et de l'intérêt réciproque de l'investisseur et de l'Etat
Ü constitue un élément substantiel de la bonne réalisation du Projet. En

conséquence, l'Etat et l'Investisseur conviennent, sans préjudice des
dispositions de la présente Convention, que tout événement important
= qui viendrait modifier significativement cet équilibre les conduira à se
concerter pour rétablir la situation dans l'esprit de la Convention.

Article 30 : Cession - Substitution - Nouvelle partie
L Toutes les stipulations de la Convention obligeront les Parties, leurs
successeurs et cessionnaires respectifs. Ces derniers bénéficieront, au
j même titre, des avantages de la présente Convention.

Article 31 : Règlements des Différends

Les différends opposant la Société à l'État et relatifs à l'étendue de leurs
droits et obligations, à l'interprétation, l'exécution ou l'inexécution de
leurs engagements au titre de la présente Convention, à la cession, la

: transmission ou à l'amodiation de leurs droits qui en résultent peuvent
L être soumis à la procédure de règlement amiable.

Si une Partie estime que la procédure amiable a échoué, le différend est
porté soit devant les tribunaux guinéens compétents, soit à l'arbitrage
! international conformément au règlement d'arbitrage de la Cour
U d'Arbitrage de la Chambre de Commerce Internationale (CCI).

Û HN 2
L
L
. Dans tous les autres cas, les différends résultant de l'interprétation et de
L l'application de la présente Convention, sont portés devant les tribunaux
guinéens compétents.
|
s Article 32 : Langue
— Tous les rapports-ou-autres-documents-établis-ou-à-établir-err application ——
- de la Convention, doivent être rédigés en Langue Française.
Ü La traduction de la Convention et ses annexes en toute autre langue est
faite dans le but exclusif d'en faciliter la compréhension. En cas de
‘ contradiction, entre le texte traduit dans une autre langue et le texte
_ français, ce dernier prévaut.
L Article 33 : Confidentialité
‘|: 33.1. La présente Convention, ses Annexes, ainsi que toute la
L documentation relative aux résultats des différentes études, qui circulent
entre les parties, seront sous une stricte confidentialité.
|
Mn 33.2. Sans préjudice du caractère général de ce qui précède,
ll a) Chaque Partie pourra révéler les informations confidentielles
mentionnées ci-dessus aux bailleurs de fonds, aux autres
investisseurs dans le projet, à tout Sous-traitant direct dans la

mesure et la limite requises aux fins de la réalisation du Projet.

b) Les dispositions du présent article, ne feront pas obstacle à la
révélation :

- par l'Etat d'informations limitées concernant le développement
général du statut des installations du projet au média, sous réserve
de l'accord préalable écrit de l'investisseur ou

- par d'autres investisseurs dans la mesure requise par les lois et
réglementations boursières ou autres applicables à ces
investisseurs dans les Etats dont ils ressortent.

Article 34 : Non renonciation

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas
exercer en tout ou en partie des droits au titre de la Convention ne
constitue en aucun cas un abandon des droits non exercés.

= WV7" c
Article 35 : Annexes

Les annexes ci-dessous listées et jointes à la Convention en font partie
= intégrante. En cas de contradiction entre les dispositions d'une annexe et

les dispositions de la Convention, les dispositions de la Convention
L———prévaudront

- Annexe 1 : Le périmètre du Permis de Recherche

Annexe 2 : Le périmètre de la Concession Minière

- Annexe 3 : Les sites d'exploitation minière et les zones
industrielles

- Annexe 4 : Domaines Portuaires

- Annexe 5 : Domaines Ferroviaires

Annexe 6 : Contrat d'Entreprise

- Annexe 7 : Contrats d'Infrastructures

Annexe 8 : Les Pouvoirs

TE
: :

L Article 36: Notification
36.1. Forme de notification :

Sauf disposition contraire des présentes, toute notification donnée dans
| le cadre de la Convention devra se faire sous la forme écrite et être

transmise à son destinataire par lettre recommandée avec accusé de
réception ou par porteur spécial ou par télécopie confirmée aux adresses
ci-dessous :

1. Toutes notifications à la République de Guinée peuvent être
L valablement faites au Ministre des Mines et de la Géologie à l'adresse
ci-dessous :

l
- Ministère des Mines et de la Géologie
. BP : 295 Conakry, République de Guinée
: Tél. : Télécopie :

1 2. Toutes notifications à l'Investisseur doivent être faites à l'adresse
— suivante :

e Société de Développement de Mines Internationales du Henan, SA
N° 1301, Bloc B, Immeuble Shimao,
Nouvel Arrondissement de Zhengdong, Zhengzhou, Chine.
u Tel. : 86 - 371- 69102029 Télécopie : 86 - 371- 69102061

_2

- Ne

+ _ Compagnie de Développement des Mines Internationales Henan-
Chine / Guinée, SA (CDM — Chine, SA)

: Quartier Kaporo, BP : 888 Conakry, République de Guinée

es: Tel : 224 - 64 520057 et 224 — 64 984899

— 1——— 3862. Changement- adresse ————

LD

Tout changement d'adresse doit être notifié par écrit, dans les meilleurs
Ü délais, par la Partie concernée à l'autre Partie.

La Convention est signée en six (6) exemplaires originaux en
" français faisant tous également foi :
Î

Pour l'Etat, par

inistre des Mines et de la Géologie,
Dr Louncény-NABE——

|
Ù ge de l'Economie et des Finances
. ak#okoba CAMARA
G t
| &
|
2 q ‘e.
our CRIE) Ci ea TA
- Le PDG de la Compagnie de Développement des Mines Internationales
i : ‘Henan- Chine/Guinée, SA,
1
re
D Vs
| NES
L Le PDG de la Société de Développement des Mines Internationales du
LS ° Henan, SA,

O Shangguan Shumin

UT EE TL ET ET CT CR RS € © Z
PU TT ——- ES
| AUTORISATION
BHE YUKUANGRENZ: NU !

,
4
1

OR ER Rte CT AS ER

DL RAR IULAILM ATV,

INR, RFRARÉREMXEE.

RARES. DELA)

Je soussiené Monsieur Chen Xuefeng, Président

de ia Soci .té du Dévelrnpement de:
Internationales du Henan S.A., au
Shangguen Shumin, comme représent
nipotentiaire de la Société en Cui
affaires d'enregistrement de la no
de communication avec 1° extérieur,
commerciale st. les autres affaires

Signature d'autorisé: ZE

Président: Chen Kuefonf Sir
| ési den: then ver
A
| e
1 Late: le 24 mars
| À
| Validité de la AN no
pos uare 2008 #7 36 mers 2010. À

Mines

rise Monsieur
t plé

éc, pour les
velle société,
de négociecion
intéressées,

|
_fpi9r00s r1 op que

“1101p op onb 62 170j84 10

HIAIOS And Jepupu quospid 01 2141{9p Inj af “rond ap 103 uy

‘auluny P auysQ oun p 10

O1 TENA 9P. OUT Dun p uorieTjojdxo | 19 voronrysuoo ef Anodl

: Wed'erine p “fs opuenp/ourqo-ueung So[uuorieuroqu soutyl

Sop Auwoddoroaÿ( op ojusuduo) e] ‘uRpuinS 3101P 0p o[UIFI]

95 19 V'S UBUOI np SoTeuOfAuuIOTU] sourg sp quouoddofsapq

9P 9495908 81 39 1184 aun p opuing op onbjfqndyy u]

PT1U9 85ng 9p HOTIUeAUO) RT 098[4 30 no] seu uo Jaus1s op)

R23J0 7 © ‘ujunus uenSñueys Anorsuog 9 sxToanoû su1oJU ouuopl

“VS ueuaj| nl Sejuuoreuloqur souriÿj sop Auoueddoroapq ep

TS?14 ‘BuoJonx uoy) Jno1suoy ‘qu#issnos afl

a'oN

VI9Hd4S LYONVN

ARBRES

ART NUANTE
GES AP PEN ET ENS CR TC EU L — e
FC Le V7 OATAE BA 9 AH EE BJ BE] a Ds 7 LE M
FC V7 MER ALARM EE BA Job QC — 6 EE CAN
MU ON HMEN HE TÉNEATLE 4
ADR V7 A SAC AR EE

CRE
SEE

29 2 I UN UN FT 3 7)

